Exhibit 10.2
 
VW CREDIT LEASING, LTD.,
U.S. BANK NATIONAL ASSOCIATION,
Not in its Individual Capacity
but Solely as SUBI Trustee,
and
VW CREDIT, INC.,
as Servicer
TRANSACTION SUBI SUPPLEMENT 2009-A TO
SERVICING AGREEMENT
Dated as of May 12, 2009
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS


              Page  
ARTICLE V DEFINITIONS
    2  
Section 5.1 Definitions
    2  
ARTICLE VI REPRESENTATIONS AND WARRANTIES OF SERVICER
    3  
Section 6.1 Existence and Power
    3  
Section 6.2 Authorization and No Contravention
    3  
Section 6.3 No Consent Required
    3  
Section 6.4 Binding Effect
    3  
Section 6.5 No Proceedings
    3  
ARTICLE VII SPECIFIC REQUIREMENTS FOR ADMINISTRATION AND SERVICING OF THE
TRANSACTION SUBI PORTFOLIO
    4  
Section 7.1 Appointment of Servicer
    4  
Section 7.2 Servicer Bound by Servicing Agreement
    4  
Section 7.3 Application of Proceeds
    5  
Section 7.4 Servicer Certificate
    5  
Section 7.5 Servicer Fee
    6  
Section 7.6 Insurance Lapses; Repairs
    6  
Section 7.7 Licensing of Origination Trust
    6  
Section 7.8 Servicer Advances
    6  
Section 7.9 Payment of Fees and Expenses; Indemnity for Taxes
    6  
Section 7.10 Annual Independent Public Accountants’ Servicing Report
    6  
Section 7.11 Annual Officer’s Certificate; Annual ERISA Certification
    7  
Section 7.12 Postmaturity Term Extension
    7  
Section 7.13 Insurance Policies; Additional Insureds
    8  
Section 7.14 Security Deposits
    8  
Section 7.15 Pull-Ahead and Other Early Termination Marketing Programs
    8  
Section 7.16 1934 Act Filings
    8  
ARTICLE VIII TERMINATION OF SERVICER
    8  
Section 8.1 Termination of Servicer as to Transaction SUBI Portfolio
    8  
Section 8.2 No Effect on Other Parties
    9  
ARTICLE IX MISCELLANEOUS
    10  
Section 9.1 Amendment
    10  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
Section 9.2 Governing Law
    11  
Section 9.3 Notices
    11  
Section 9.4 Third-Party Beneficiaries
    11  
Section 9.5 Severability
    11  
Section 9.6 Binding Effect
    11  
Section 9.7 Article and Section Headings
    11  
Section 9.8 Execution in Counterparts
    12  
Section 9.9 Further Assurances
    12  
Section 9.10 Each SUBI Separate; Assignees of SUBI
    12  
Section 9.11 No Petition
    12  
Section 9.12 Submission to Jurisdiction; Waiver of Jury Trial
    13  
Section 9.13 Limitation of Liability of U.S. Bank
    13  
Section 9.14 Information Requests
    13  
Section 9.15 Regulation AB
    14  
 
       
EXHIBIT A — Form of Annual Officer’s Certificate
       
 
       
EXHIBIT B       Form of Annual ERISA and Texas Margin Tax Certification
       

-ii-



--------------------------------------------------------------------------------



 



TRANSACTION SUBI SUPPLEMENT 2009-A TO
SERVICING AGREEMENT
     THIS TRANSACTION SUBI SUPPLEMENT 2009-A TO SERVICING AGREEMENT (as amended,
modified or supplemented from time to time, the “Transaction SUBI Servicing
Supplement”), dated as of May 12, 2009, is among VW CREDIT LEASING, LTD., a
Delaware statutory trust (the “Origination Trust”), U.S. BANK NATIONAL
ASSOCIATION, a national banking association, as successor to U.S. Bank Trust
National Association, not in its individual capacity but solely as a SUBI
Trustee (hereinafter, together with its successors and assigns, the “SUBI
Trustee”) of the Origination Trust, and VW CREDIT, INC., a Delaware corporation
(“VCI”), as Servicer (in such capacity, the “Servicer”).
RECITALS
     A. VCI (in its capacity as settlor, the “Settlor”), Wilmington Trust
Company, as Delaware Trustee (the “Delaware Trustee”), and U.S. Bank National
Association, as successor to U.S. Bank Trust National Association, as
Administrative Trustee and UTI Trustee (in such capacity, together with any
successor or permitted assign, the “Administrative Trustee” and the “UTI
Trustee”, respectively; collectively with the Delaware Trustee and the SUBI
Trustee, the “Origination Trustees”) have entered into that certain Trust
Agreement dated as of June 2, 1999 (as modified, supplemented or amended from
time to time, the “Origination Trust Agreement”) pursuant to which the Settlor
formed the Origination Trust for the purpose of acting as agent and nominee
owner of various Origination Trust Assets in accordance with the Origination
Trust Agreement.
     B. The Origination Trust and the Servicer also have entered into that
certain Servicing Agreement dated as of June 22, 1999, as amended and restated
as of December 21, 2000 (as modified, supplemented or amended from time to time,
the “Servicing Agreement”), which provides, among other things, for the
servicing of the Origination Trust Assets by the Servicer.
     C. The Origination Trust Agreement contemplates that from time to time the
UTI Trustee, on behalf of the Origination Trust and at the direction of the
Initial Beneficiary, will identify and allocate on the Origination Trust’s books
and records certain Origination Trust Assets within separate SUBI Portfolios and
create and issue to the Initial Beneficiary separate special units of beneficial
interest in the Origination Trust or “SUBIs”, the beneficiary or beneficiaries
of which will hold an exclusive 100% beneficial ownership interest in the
related SUBI Portfolios, all as set forth in the Origination Trust Agreement.
     D. Concurrently herewith, Volkswagen Auto Lease/Loan Underwritten Funding,
LLC (the “Transferor”) will purchase the Transaction SUBI and the Transaction
SUBI Certificate from VCI and the Issuer will purchase the Transaction SUBI
Certificate from the Transferor. The Issuer is expected to fund such purchase
from proceeds of the issuance of the Notes and Certificates.
Transaction SUBI
Servicing Supplement (2009-A)

 



--------------------------------------------------------------------------------



 



     E. Concurrently herewith, Volkswagen Auto Lease Trust 2009-A, a Delaware
statutory trust (the “Issuer”), is entering into an asset-backed financing
transaction pursuant to, among other agreements, an indenture (the “Indenture”)
with Deutsche Bank Trust Company Americas, as indenture trustee (the “Indenture
Trustee”), pursuant to which the Issuer will issue asset-backed notes and will
grant a security interest to the Indenture Trustee in certain of its assets.
     F. Concurrently herewith, the Initial Beneficiary, the UTI Trustee, the
Administrative Trustee and the SUBI Trustee are entering into that certain
Transaction SUBI Supplement 2009-A to Origination Trust Agreement (as amended,
modified or supplemented from time to time, the “Transaction SUBI Supplement”)
to supplement the terms of the Origination Trust Agreement (i) to cause the UTI
Trustee to identify and allocate Origination Trust Assets to a particular SUBI
Portfolio (the “Transaction SUBI Portfolio”), which shall consist of Origination
Trust Assets which shall constitute SUBI Assets, and (ii) to create and issue to
VCI a SUBI Certificate (such SUBI Certificate, together with any replacements
thereof, the “Transaction SUBI Certificate”), that will evidence the entire
beneficial ownership interest in the related SUBI Portfolio (the “Transaction
SUBI”) including the Transaction Vehicles, with the Origination Trust continuing
to hold record title to the Transaction Vehicles as agent and nominee for the
holder of the Transaction SUBI Certificate, and (iii) to set forth the terms and
conditions thereof.
     G. Concurrently herewith, the UTI Trustee, on behalf of the Origination
Trust and at the direction of the Initial Beneficiary, is issuing to VCI the
Transaction SUBI Certificate, representing all of the Initial Beneficiary’s
right, title and interest in and to the Transaction SUBI, and the right to
realize on any property that may be included in the Transaction SUBI Portfolio,
and all proceeds thereof.
     H. The Origination Trust desires to retain the Servicer to provide certain
services with respect to the Transaction SUBI Portfolio beneficially owned by
the Issuer, and the parties hereto desire, pursuant to this Transaction SUBI
Servicing Supplement, to supplement the terms of the Servicing Agreement insofar
as they apply to the Transaction SUBI Portfolio, providing for specific
servicing obligations that will benefit the Issuer, as holder of the Transaction
SUBI Certificate, and the Indenture Trustee, as the pledgee of the Transaction
SUBI Certificate on behalf of the Noteholders.
          NOW THEREFORE, in consideration of the premises and the mutual
covenants herein contained and in the Servicing Agreement, the parties hereto
agree to the following supplemental obligations with regard to the Transaction
SUBI Portfolio:
ARTICLE V
DEFINITIONS
     Section 5.1 Definitions. For all purposes of this Transaction SUBI
Servicing Supplement, except as otherwise expressly provided or unless the
context otherwise requires, (a) unless otherwise defined herein, all capitalized
terms used herein shall have the meanings attributed to them (i) in Appendix A
of the Indenture, (ii) if not defined therein, by the Servicing Agreement,
(iii) if not defined therein, by the Origination Trust Agreement, or (iv) if not
defined
Transaction SUBI
Servicing Supplement (2009-A)

2



--------------------------------------------------------------------------------



 



therein, by the Transaction SUBI Supplement, (b) the capitalized terms defined
in this Transaction SUBI Servicing Supplement have the meanings assigned to them
in this Transaction SUBI Servicing Supplement and include (i) all genders and
(ii) the plural as well as the singular, (c) all references to words such as
“herein”, “hereof” and the like shall refer to this Transaction SUBI Servicing
Supplement as a whole and not to any particular article or section within this
Transaction SUBI Servicing Supplement, (d) the term “include” and all variations
thereon shall mean “include without limitation”, and (e) the term “or” shall
include “and/or”.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF SERVICER
     The Servicer represents and warrants to the Transferor, the Issuer and the
Indenture Trustee on behalf of the Noteholders as follows:
     Section 6.1 Existence and Power. The Servicer is a corporation, duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all power and authority required to carry on its business as it
is now conducted. The Servicer has obtained all necessary licenses and approvals
in all jurisdictions where the failure to do so would materially and adversely
affect the business, properties, financial condition or results of operations of
the Servicer, taken as a whole.
     Section 6.2 Authorization and No Contravention. The execution, delivery and
performance by the Servicer of each Transaction Document to which it is a party
(i) have been duly authorized by all necessary corporate action and (ii) do not
violate or constitute a default under (A) any applicable law, rule or
regulation, (B) its organizational instruments or (C) any agreement, contract,
order or other instrument to which it is a party or its property is subject and
(iii) will not result in any Adverse Claim on any Transaction Unit or Collection
or give cause for the acceleration of any indebtedness of the Servicer.
     Section 6.3 No Consent Required. No approval, authorization or other action
by, or filing with, any Governmental Authority is required in connection with
the execution, delivery and performance by the Servicer of any Transaction
Document, other than UCC filings and other than approvals and authorizations
that have previously been obtained and filings which have previously been made.
     Section 6.4 Binding Effect. Each Transaction Document to which the Servicer
is a party constitutes the legal, valid and binding obligation of the Servicer
enforceable against the Servicer in accordance with its terms, except as limited
by bankruptcy, insolvency, or other similar laws of general application relating
to or affecting the enforcement of creditors’ rights generally and subject to
general principles of equity.
     Section 6.5 No Proceedings. There is no action, suit, Proceeding or
investigation pending or, to the knowledge of the Servicer, threatened against
the Servicer which, either in any one instance or in the aggregate, would result
in any material adverse change in the business, operations, financial condition,
properties or assets of the Servicer, or in any material impairment of the right
or ability of the Servicer to carry on its business substantially as now
conducted, or in any material liability on the part of the Servicer, or which
would render invalid the Servicing
Transaction SUBI
Servicing Supplement (2009-A)

3



--------------------------------------------------------------------------------



 



Agreement, this Transaction SUBI Servicing Supplement or the Transaction Units
or the obligations of the Servicer contemplated herein, or which would
materially impair the ability of the Servicer to perform under the terms of this
Transaction SUBI Servicing Supplement or any other Transaction Document.
ARTICLE VII
SPECIFIC REQUIREMENTS FOR
ADMINISTRATION AND SERVICING OF THE
TRANSACTION SUBI PORTFOLIO
     Section 7.1 Appointment of Servicer.
          (a) The Servicer shall manage, service and administer the Transaction
SUBI Assets, at its own expense and for the benefit of each holder and pledgee
of the Transaction SUBI, and shall make collections on the Transaction Units in
accordance with its Customary Servicing Practices in effect from time to time,
using the same degree of skill and attention that the Servicer exercises with
respect to all comparable retail automotive leases that it services for itself
or others.
          (b) The Servicer may delegate its duties and obligations as Servicer
in accordance with Section 2.10 of the Servicing Agreement.
          (c) The Servicer is hereby authorized to commence, in its own name or
in the name of the Origination Trust, a legal Proceeding (including a bankruptcy
Proceeding) relating to or involving a Transaction Unit, a Lessee or a Leased
Vehicle. If the Servicer shall commence a legal Proceeding to enforce a
Transaction Unit, the Origination Trust shall thereupon be deemed to have
automatically assigned, solely for the purpose of collection, such Transaction
Unit to the Servicer. If in any enforcement suit or legal Proceeding it shall be
held that the Servicer may not enforce a Transaction Unit on the ground that it
is not a real party in interest or a holder entitled to enforce such Transaction
Unit, the Issuer shall, at the Servicer’s expense and direction, take steps to
enforce such Transaction Unit, including bringing suit in its name.
          (d) The Servicer shall account for the Transaction SUBI Portfolio
separately from any other SUBI Portfolio.
     Section 7.2 Servicer Bound by Servicing Agreement.
          (a) The Servicer shall continue to be bound by all provisions of the
Servicing Agreement with respect to the Transaction Units allocated to the
Transaction SUBI Portfolio, including the provisions of Article II thereof
relating to the administration and servicing of Leases; and the provisions set
forth herein shall operate either as additions to or modifications of the
existing obligations of the Servicer under the Servicing Agreement, as the
context may require. In the event of any conflict between the provisions of this
Transaction SUBI Servicing Supplement and the Servicing Agreement with respect
to the Transaction SUBI, the provisions of this Transaction SUBI Servicing
Supplement shall prevail.
          (b) For purposes of determining the Servicer’s obligations with
respect to the servicing of the Transaction SUBI Portfolio under this
Transaction SUBI Servicing Supplement,
Transaction SUBI
Servicing Supplement (2009-A)

4



--------------------------------------------------------------------------------



 



general references in the Servicing Agreement to: (i) a SUBI Portfolio shall be
deemed to refer more specifically to the Transaction SUBI Portfolio; (ii) a SUBI
Servicing Agreement Supplement shall be deemed to refer more specifically to
this Transaction SUBI Servicing Supplement; and (iii) a SUBI Supplement shall be
deemed to refer more specifically to the Transaction SUBI Supplement.
     Section 7.3 Application of Proceeds.
          (a) Prior to the satisfaction and discharge of the Indenture with
respect to the Collateral, the Servicer shall deposit an amount equal to all
Collections received in respect of the Transaction SUBI during any Collection
Period into the Collection Account on or prior to 11:00 a.m., New York City
time, on the following Payment Date; provided, however, that if the Monthly
Remittance Condition is not satisfied, the Servicer shall deposit an amount
equal to all Collections into the Collection Account within two Business Days
after identification (it being understood that, with respect to Sales Proceeds,
the Servicer shall be obligated to remit an amount equal to Sales Proceeds into
the Collection Account and shall not be obligated to remit the actual Sales
Proceeds but instead such actual Sales Proceeds shall be held by the Qualified
Intermediary or in a Qualified Intermediary Account which shall not constitute
Collateral). The “Monthly Remittance Condition” shall be deemed to be satisfied
if (i) VCI is the Servicer, (ii) no Servicer Replacement Event has occurred and
is continuing, and (iii)(x) Volkswagen AG has a short-term debt rating of at
least “P-1” from Moody’s and “A-1” from Standard & Poor’s, (y) both Moody’s and
Standard & Poor’s are then rating a debt issuance of Volkswagen of America, Inc.
or VCI (and, in the case of VCI, such debt issuance is guaranteed by Volkswagen
AG) and (z) VCI remains a direct or indirect wholly-owned subsidiary of
Volkswagen AG. Notwithstanding the foregoing, the Servicer may remit Collections
to the Collection Account on any other alternate remittance schedule (but not
later than the related Payment Date) if clause (a) of the definition of “Rating
Agency Condition” is satisfied with respect to such alternate remittance
schedule. Pending deposit into the Collection Account, Collections may be used
by the Servicer at its own risk and for its own benefit and will not be
segregated from its own funds.
          (b) After the satisfaction and discharge of the Indenture with respect
to the Collateral, the Servicer shall pay an amount equal to Collections in
accordance with the instructions provided from time to time by the holder of the
Transaction SUBI Certificate.
          (c) Notwithstanding anything to the contrary contained in this
Transaction SUBI Servicing Supplement, for so long as the Monthly Remittance
Condition has been satisfied, the Servicer shall be permitted to deposit into
the Collection Account only the net amount distributable to the Issuer, as
holder of the Transaction SUBI Certificate, on the Payment Date. The Servicer
shall, however, account for all Collections as if all of the deposits and
distributions described herein were made individually.
     Section 7.4 Servicer Certificate. On each Determination Date prior to the
satisfaction and discharge of the Indenture with respect to the Collateral, the
Servicer shall deliver to the Indenture Trustee, the Issuer, the Administrator
and each Paying Agent a Servicer Certificate reflecting information as of the
close of business of the Servicer for the immediately preceding Collection
Period containing the information described in Section 8.3(a) of the
Transaction SUBI
Servicing Supplement (2009-A)

5



--------------------------------------------------------------------------------



 



Indenture. At the sole option of the Servicer, each Servicer Certificate may be
delivered in electronic or hard copy format.
     Section 7.5 Servicer Fee. Notwithstanding anything to the contrary in
Section 2.5 of the Servicing Agreement, on each Payment Date, the Issuer shall
pay to the Servicer in accordance with Section 8.4(a) of the Indenture the
Servicing Fee for the immediately preceding Collection Period as compensation
for its services. In addition, the Servicer may retain any Supplemental
Servicing Fees.
     Section 7.6 Insurance Lapses; Repairs. The Servicer shall not be required
to monitor whether any Lessee has, and shall have no liability in the event that
any Lessee fails to maintain in full force and effect, a physical damage
insurance policy covering any Transaction Unit or naming the Origination Trust
as loss payee. Without limiting the foregoing, in no event shall the Servicer be
obligated to perform or be liable for any repairs or maintenance with respect to
any Transaction Unit.
     Section 7.7 Licensing of Origination Trust. The Servicer shall cause the
Origination Trust to apply for and maintain at all times all licenses and
permits necessary to carry on the Origination Trust’s leasing business in each
jurisdiction in which the Origination Trust operates, except where the failure
to have any license or permit would not materially and adversely affect the
business, properties, financial condition or results of operation of the
Origination Trust, taken as a whole.
     Section 7.8 Servicer Advances. On each Payment Date, the Servicer shall
deposit into the Collection Account prior to 11:00 a.m., New York City time, an
advance in an amount equal to the lesser of (a) any shortfall in the amounts
available to make the payments in clauses (i) through (iv) of Section 8.4(a) of
the Indenture and (b) the aggregate scheduled monthly lease payments due on
Included Units but not received (or not received in full) during and prior to
the related Collection Period (an “Advance”); provided, however, that the
Servicer will not be obligated to make an Advance if the Servicer reasonably
determines in its sole discretion that such Advance is not likely to be repaid
from future cash flows from the Transaction SUBI Portfolio. No Advances will be
made with respect to Defaulted Leases. Notwithstanding the foregoing, following
any replacement of VCI as Servicer pursuant to Section 8.1, the successor
Servicer shall not be required to make any Advances.
     Section 7.9 Payment of Fees and Expenses; Indemnity for Taxes. The Servicer
shall pay all expenses (other than expenses described in the definition of Sales
Proceeds) incurred in connection with the administration and servicing of the
Transaction SUBI and the Transaction Units, including, without limitation,
expenses incurred by it in connection with its activities hereunder, including
fees and disbursements of the SUBI Trustee, independent accountants, taxes
imposed on the Servicer and any SUBI Trustee indemnity claims. The Servicer
shall pay any and all taxes levied or assessed upon the Issuer or upon all or
any part of the Trust Estate.
     Section 7.10 Annual Independent Public Accountants’ Servicing Report. For
so long as the Transferor is filing reports under the Exchange Act with respect
to the Issuer, on or before the 90th day following the end of each fiscal year
of the Issuer (or, if such day is not a
Transaction SUBI
Servicing Supplement (2009-A)

6



--------------------------------------------------------------------------------



 



Business Day, the next Business Day), beginning with the fiscal year ending
December 31, 2009, the Servicer shall cause a firm of independent registered
public accountants (who may also render other services to the Servicer, the
Transferor or their respective Affiliates) to furnish to the Indenture Trustee,
the Servicer, the Transferor and each Rating Agency each attestation report on
assessments of compliance with the Servicing Criteria with respect to the
Servicer or any Affiliate thereof during the related fiscal year (or since the
Closing Date, in the case of the first such attestation report) delivered by
such accountants pursuant to paragraph (c) of Rule 13a-18 or Rule 15d-18 of the
Exchange Act and Item 1122 of Regulation AB. The certification required by this
paragraph may be replaced by any similar certification using other procedures or
attestation standards which are now or in the future in use by servicers of
comparable assets or which otherwise comply with any rule, regulation, “no
action” letter or similar guidance promulgated by the Commission.
     Section 7.11 Annual Officer’s Certificate; Annual ERISA Certification.
          (a) The Servicer will deliver to the Rating Agencies, the Issuer and
the Indenture Trustee on or before the 90th day following the end of the fiscal
year of the Issuer (or, if such day is not a Business Day, the next Business
Day) beginning with the fiscal year ending December 31, 2009, an Officers’
Certificate substantially in the form of Exhibit A providing such information as
is required under Item 1123 of Regulation AB.
          (b) The Servicer will deliver to the Rating Agencies, the Issuer and
the Indenture Trustee on or before the 120th day following the end of the fiscal
year of the Issuer (or, if such day is not a Business Day, the next Business
Day) beginning with the fiscal year ending December 31, 2009, an Officers’
Certificate substantially in the form of Exhibit B with respect to the ERISA
plans maintained or sponsored by the Servicer or any of its ERISA Affiliates and
with respect to filings and payments in connection with the Texas Margin Tax.
          (c) For so long as the Transferor is filing reports under the Exchange
Act with respect to the Issuer, the Servicer will deliver to the Issuer, on or
before the 90th day following the end of the fiscal year of the Issuer (or, if
such day is not a Business Day, the next Business Day) beginning with the fiscal
year ending December 31, 2009, a report regarding the Servicer’s assessment of
compliance with the Servicing Criteria during the immediately preceding calendar
year (or since the Closing Date, in the case of the first such report) including
disclosure of any material instance of non-compliance identified by the
Servicer, as required under paragraph (b) of Rule 13a-18, Rule 15d-18 of the
Exchange Act and Item 1122 of Regulation AB.
     Section 7.12 Postmaturity Term Extension. Consistent with its Customary
Servicing Practices, the Servicer may, in its discretion, grant a Postmaturity
Term Extension with respect to any Transaction Lease. If the Servicer grants a
Postmaturity Term Extension with respect to a Transaction Lease, then the
Servicer shall direct the SUBI Trustee and the Servicer to reallocate the Unit
related to such Transaction Lease from the Transaction SUBI Portfolio to the UTI
Portfolio (if the Servicer is VCI) or to an Other SUBI designated by the
Servicer (if the Servicer is not VCI) on the Payment Date following the
beginning of the Collection Period during which such Postmaturity Term Extension
was granted. In consideration for such reallocation, the Servicer shall make a
payment to the Issuer equal to the Securitization Value of such Unit as of
Transaction SUBI
Servicing Supplement (2009-A)

7



--------------------------------------------------------------------------------



 



the end of the Collection Period preceding such Payment Date by depositing such
amount into the Collection Account prior to 11:00 a.m., New York City time, on
such Payment Date.
     Section 7.13 Insurance Policies; Additional Insureds. The Servicer shall
cause all policies of insurance required to be maintained pursuant to
Section 2.9 of the Servicing Agreement to name the Transferor, the Issuer, the
Owner Trustee and the Indenture Trustee as additional insureds.
     Section 7.14 Security Deposits. In accordance with Section 2.4 of the
Servicing Agreement, on the Payment Date related to the Collection Period in
which a Security Deposit (as defined in the Servicing Agreement) becomes a
Collection, the Servicer shall deposit such amounts in the Collection Account.
     Section 7.15 Pull-Ahead and Other Early Termination Marketing Programs. The
Servicer may, in its discretion, with respect to any Included Unit, permit the
Lessee under the related Lease to terminate such Lease prior to its scheduled
termination date as part of a “pull-ahead” or other marketing program; provided,
however, that such early termination shall not be permitted unless all
Pull-Ahead Amounts due and payable by the Lessee under such Lease on or before
the date of such Lessee’s election to terminate the Lease have been paid by or
on behalf of such Lessee and are deposited in the Collection Account within the
time period thereafter stated in Section 7.3 of this Transaction SUBI Servicing
Supplement. Following such early termination, the Servicer shall charge the
related Lessee any applicable Excess Wear and Tear Charges and Excess Mileage
Charges in accordance with Customary Servicing Practices with respect to Leases
that are terminated early by the related Lessee in the absence of a “pull-ahead”
or other marketing program.
     Section 7.16 1934 Act Filings. The Origination Trust hereby authorizes the
Servicer to prepare, sign, certify and file on behalf of the Origination Trust
any and all reports, statements and information respecting the Origination Trust
required to be filed or made pursuant to the Exchange Act and the rules
thereunder.
ARTICLE VIII
TERMINATION OF SERVICER
     Section 8.1 Termination of Servicer as to Transaction SUBI Portfolio.
          (a) Upon the occurrence and continuation of any Servicer Replacement
Event, the Servicer shall provide to the Indenture Trustee, the Issuer, the
Administrator and each Rating Agency prompt notice specifying such Servicer
Replacement Event, together with a description of its efforts to perform its
obligations. The Servicer may not resign except in accordance with Section
2.10(a) of the Servicing Agreement.
          (b) If a Servicer Replacement Event shall have occurred and be
continuing, the SUBI Trustee on behalf of the holder of the Transaction SUBI
Certificate, shall, at the direction of the Required Related Holders, by notice
given to the Servicer, the Issuer, the Indenture Trustee, the Administrator and
each Rating Agency, terminate the rights and obligations of the Servicer under
this Transaction SUBI Servicing Supplement and the Servicing Agreement with
respect to the Transaction SUBI and the Included Units. In the event the
Transaction SUBI
Servicing Supplement (2009-A)

8



--------------------------------------------------------------------------------



 



Servicer is removed or resigns as Servicer with respect to servicing the
Transaction SUBI Assets, the Required Related Holders shall appoint a successor
Servicer. With respect to any Servicer Replacement Event, the SUBI Trustee,
acting on the direction of the Required Related Holders may waive any default of
the Servicer. For purposes of this Section, so long as the Lien of the Indenture
is in place, the “Required Related Holders” shall be deemed to be the Indenture
Trustee, acting at the direction of the Holders of not less than 66 2/3% of the
Outstanding Notes and thereafter, the Issuer, acting at the direction of the
Majority Certificateholders.
          (c) If replaced, the Servicer agrees that it will use commercially
reasonable efforts to effect the orderly and efficient transfer of the servicing
of the Transaction Units to a successor Servicer.
          (d) Upon the effectiveness of the assumption by the successor Servicer
of its duties pursuant to this Section 8.1, the successor Servicer shall be the
successor in all respects to the Servicer in its capacity as Servicer under the
Servicing Agreement with respect to the Transaction SUBI Portfolio, and shall be
subject to all the responsibilities, duties and liabilities relating thereto,
except with respect to the obligations of the predecessor Servicer that survive
its termination as Servicer as set forth in Section 8.1(e). No Servicer shall
resign or be relieved of its duties under the Servicing Agreement, as Servicer
of the Transaction SUBI Portfolio, until a newly appointed Servicer for the
Transaction SUBI Portfolio shall have assumed the responsibilities and
obligations of the resigning or terminated Servicer under this Transaction SUBI
Servicing Supplement and provided in writing the information reasonably
requested by the Transferor to comply with its reporting obligations under the
Exchange Act with respect to a replacement Servicer. In the event of a
replacement of VCI as Servicer, the Required Related Holders shall cause the
successor Servicer to agree to indemnify VCI against any losses, liabilities,
damages or expenses (including attorneys’ fees) as a result of the negligence or
willful misconduct of such successor Servicer. The predecessor Servicer shall be
entitled to receive reimbursement for any outstanding Advances made with respect
to the Transaction Units to the extent funds are available therefor in
accordance with the Indenture.
          (e) No termination or resignation of the Servicer as to the
Transaction SUBI Portfolio shall affect the obligations of the Servicer pursuant
to Section 2.7(c) of the Servicing Agreement; provided that following the
replacement of the Servicer pursuant to this Section 8.1, such Servicer shall
have no duties, responsibilities or other obligations hereunder with respect to
matters arising after such replacement.
     Section 8.2 No Effect on Other Parties. Upon any termination of the rights
and powers of the Servicer with respect to the Transaction SUBI Portfolio
pursuant to Section 8.1 hereof, or upon any appointment of a successor Servicer
with respect to the Transaction SUBI Portfolio, all the rights, powers, duties
and obligations of the Origination Trustees, the UTI Holder and the Settlor
under the Origination Trust Agreement, the Servicing Agreement, the Transaction
SUBI Supplement, any other SUBI Supplement, any other SUBI Servicing Agreement
Supplement or any other Origination Trust Document shall remain unaffected by
such termination or appointment and shall remain in full force and effect
thereafter, except as otherwise expressly provided herein or therein.
Transaction SUBI
Servicing Supplement (2009-A)

9



--------------------------------------------------------------------------------



 



ARTICLE IX
MISCELLANEOUS
     Section 9.1 Amendment.
          (a) Notwithstanding any provision of the Servicing Agreement, the
Servicing Agreement, as supplemented by this Transaction SUBI Servicing
Supplement, to the extent that it deals solely with the Transaction SUBI and the
Transaction SUBI Portfolio, may be amended in accordance with this Section 9.1.
          (b) Any term or provision of the Servicing Agreement or this
Transaction SUBI Servicing Supplement may be amended by the Servicer, without
the consent of any other Person subject to satisfaction of one of the following
conditions: (i) the Servicer delivers an Officer’s Certificate or an Opinion of
Counsel to the Indenture Trustee to the effect that such amendment will not
materially and adversely affect the interests of the Noteholders or (ii) the
Rating Agency Condition is satisfied with respect to such amendment. Subject to
clause (b) below, any term or provision of this Agreement may be amended by the
Transferor with the consent of Noteholders evidencing not less than a majority
of the Outstanding Note Amount, voting as a single class. Notwithstanding the
foregoing, any amendment that materially and adversely affects the interests of
the Origination Trustees, the Indenture Trustee or the Owner Trustee shall
require the prior written consent of the Persons whose interests are materially
and adversely affected.
          (c) Notwithstanding anything herein to the contrary (including
clause (d) below), no amendment shall (i) reduce the interest rate or principal
amount of any Note, or delay the Final Scheduled Payment Date of any Note
without the consent of the Holder of such Note, or (ii) reduce the percentage of
the Outstanding Note Amount, the Holders of which are required to consent to any
matter without the consent of the Holders of at least the percentage of the
Outstanding Note Amount which were required to consent to such matter before
giving effect to such amendment.
          (d) Notwithstanding anything herein to the contrary, any term or
provision of this Transaction SUBI Servicing Supplement may be amended by the
Servicer without the consent of any of the Noteholders or any other Person to
add, modify or eliminate any provisions as may be necessary or advisable in
order to comply with or obtain more favorable treatment under or with respect to
any law or regulation or any accounting rule or principle (whether now or in the
future in effect); it being a condition to any such amendment that the Rating
Agency Condition shall have been satisfied.
          (e) It shall not be necessary for the consent of any Person pursuant
to this Section for such Person to approve the particular form of any proposed
amendment, but it shall be sufficient if such Person consents to the substance
thereof.
          (f) Prior to the execution of any amendment to this Transaction SUBI
Servicing Supplement, the Servicer shall provide each Rating Agency with written
notice of the substance of such amendment. No later than 10 Business Days after
the execution of any amendment to this Transaction SUBI Servicing Supplement,
the Servicer shall furnish a copy of
Transaction SUBI
Servicing Supplement (2009-A)

10



--------------------------------------------------------------------------------



 



such amendment to each Rating Agency, the Origination Trustees, the Owner
Trustee and the Indenture Trustee.
          (g) Prior to the execution of any amendment to this Transaction SUBI
Servicing Supplement, the Owner Trustee, the Indenture Trustee and the
Origination Trustees shall be entitled to receive and conclusively rely upon an
Opinion of Counsel stating that the execution of such amendment is authorized or
permitted by the Servicing Agreement or this Transaction SUBI Servicing
Supplement and that all conditions precedent to the execution and delivery of
such amendment have been satisfied.
     Section 9.2 Governing Law. THIS TRANSACTION SUBI SERVICING SUPPLEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS, WITHOUT GIVING EFFECT TO PRINCIPLES OF
CONFLICTS OF LAW (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).
     Section 9.3 Notices. All demands, notices and communications hereunder
shall be in writing and shall be delivered or mailed by registered or certified
first class United States mail, postage prepaid, hand delivery, prepaid courier
service, or by telecopier, and addressed in each case as set forth in
Schedule II to the Indenture or at such other address as shall be designated in
a written notice to the other parties hereto. Delivery shall occur only upon
receipt or reported tender of such communication by an officer of the recipient
entitled to receive such notices located at the address of such recipient for
notices hereunder.
     Section 9.4 Third-Party Beneficiaries. The Issuer and the Indenture
Trustee, as holder and pledgee, respectively, of the Transaction SUBI
Certificate, and their respective successors, permitted assigns and pledgees are
third-party beneficiaries of the obligations of the parties hereto and may
directly enforce the performance of any of such obligations hereunder.
     Section 9.5 Severability. If one or more of the provisions of this
Transaction SUBI Servicing Supplement shall be for any reason whatever held
invalid or unenforceable, such provisions shall be deemed severable from the
remaining covenants, agreements and provisions of this Transaction SUBI
Servicing Supplement, and such invalidity or unenforceability shall in no way
affect the validity or enforceability of such remaining covenants, agreements
and provisions, or the rights of any parties hereto. To the extent permitted by
law, the parties hereto waive any provision of law that renders any provision of
this Transaction SUBI Servicing Supplement invalid or unenforceable in any
respect.
     Section 9.6 Binding Effect. The provisions of the Servicing Agreement and
this Transaction SUBI Servicing Supplement, insofar as they relate to the
Transaction SUBI Portfolio, shall be binding upon and inure to the benefit of
the respective successors and permitted assigns of the parties hereto.
     Section 9.7 Article and Section Headings. The article and section headings
herein are for convenience of reference only, and shall not limit or otherwise
affect the meaning hereof.
Transaction SUBI
Servicing Supplement (2009-A)

11



--------------------------------------------------------------------------------



 



     Section 9.8 Execution in Counterparts. This Transaction SUBI Servicing
Supplement may be executed in any number of counterparts, each of which so
executed and delivered shall be deemed to be an original, but all of which shall
together constitute but one and the same instrument.
     Section 9.9 Further Assurances. Each party will do such acts, and execute
and deliver to any other party such additional documents or instruments, as may
be reasonably requested in order to effect the purposes of this Transaction SUBI
Servicing Supplement and to better assure and confirm unto the requesting party
its rights, powers and remedies hereunder.
     Section 9.10 Each SUBI Separate; Assignees of SUBI. Each party hereto
acknowledges and agrees (and each holder or pledgee of the Transaction SUBI, by
virtue of its acceptance of such Transaction SUBI or pledge thereof acknowledges
and agrees) that (a) the Transaction SUBI is a separate series of the
Origination Trust as provided in Section 3806(b)(2) of Chapter 38 of Title 12 of
the Delaware Code, 12 Del. Code § 3801 et seq., (b)(i) the debts, liabilities,
obligations and expenses incurred, contracted for or otherwise existing with
respect to the Transaction SUBI or the Transaction SUBI Portfolio shall be
enforceable against the Transaction SUBI Portfolio only and not against any
Other SUBI Assets or the UTI Portfolio and (ii) the debts, liabilities,
obligations and expenses incurred, contracted for or otherwise existing with
respect to any Other SUBI, any Other SUBI Portfolio, the UTI or the UTI
Portfolio shall be enforceable against such Other SUBI Portfolio or the UTI
Portfolio only, as applicable, and not against the Transaction SUBI or any
Transaction SUBI Assets, (c) except to the extent required by law, UTI Assets or
SUBI Assets with respect to any SUBI (other than the Transaction SUBI) shall not
be subject to the claims, debts, liabilities, expenses or obligations arising
from or with respect to the Transaction SUBI, in respect of such claim, (d)(i)
no creditor or holder of a claim relating to the Transaction SUBI or the
Transaction SUBI Portfolio shall be entitled to maintain any action against or
recover any assets allocated to the UTI or the UTI Portfolio or any Other SUBI
or the assets allocated thereto, and (ii) no creditor or holder of a claim
relating to the UTI, the UTI Portfolio or any SUBI other than the Transaction
SUBI or any SUBI Assets other than the Transaction SUBI Portfolio shall be
entitled to maintain any action against or recover any assets allocated to the
Transaction SUBI, and (e) any purchaser, assignee or pledgee of an interest in
the Transaction SUBI or, the Transaction SUBI Certificate, must, prior to or
contemporaneously with the grant of any such assignment, pledge or security
interest, (i) give to the Origination Trust a non-petition covenant
substantially similar to that set forth in Section 6.9 of the Origination Trust
Agreement, and (ii) execute an agreement for the benefit of each holder,
assignee or pledgee from time to time of the UTI or UTI Certificate and any
Other SUBI or Other SUBI Certificate to release all claims to the assets of the
Origination Trust allocated to the UTI Portfolio and each Other SUBI Portfolio
and, in the event that such release is not given effect, to fully subordinate
all claims it may be deemed to have against the assets of the Origination Trust
allocated to the UTI Portfolio and each Other SUBI Portfolio.
     Section 9.11 No Petition. With respect to each Bankruptcy Remote Party,
each party hereto (and each holder and pledgee of the Transaction SUBI, by
virtue of its acceptance of such SUBI or pledge thereof) agrees that, prior to
the date which is one year and one day after payment in full of all obligations
under each Financing, (i) no party hereto shall authorize such Bankruptcy Remote
Party to commence a voluntary winding-up or other voluntary case or other
Proceeding seeking liquidation, reorganization or other relief with respect to
such Bankruptcy
Transaction SUBI
Servicing Supplement (2009-A)

12



--------------------------------------------------------------------------------



 



Remote Party or its debts under any bankruptcy, insolvency or other similar law
now or hereafter in effect in any jurisdiction or seeking the appointment of an
administrator, trustee, receiver, liquidator, custodian or other similar
official with respect to such Bankruptcy Remote Party or any substantial part of
its property or to consent to any such relief or to the appointment of or taking
possession by any such official in an involuntary case or other Proceeding
commenced against such Bankruptcy Remote Party, or to make a general assignment
for the benefit of any party hereto or any other creditor of such Bankruptcy
Remote Party, and (ii) none of the parties hereto shall commence or join with
any other Person in commencing any Proceeding against such Bankruptcy Remote
Party under any bankruptcy, reorganization, liquidation or insolvency law or
statute now or hereafter in effect in any jurisdiction.
     Section 9.12 Submission to Jurisdiction; Waiver of Jury Trial. Each of the
parties hereto hereby irrevocably and unconditionally:
          (a) submits for itself and its property in any legal action or
Proceeding relating to this Transaction SUBI Servicing Supplement or any
documents executed and delivered in connection herewith, or for recognition and
enforcement of any judgment in respect thereof, to the nonexclusive general
jurisdiction of the courts of the State of New York, the courts of the United
States of America for the Southern District of New York and appellate courts
from any thereof;
          (b) consents that any such action or Proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of such action or Proceeding in any such court or that such action or Proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
          (c) agrees that service of process in any such action or Proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Person at its
address determined in accordance with Section 9.3 of this Transaction SUBI
Servicing Supplement;
          (d) agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and
          (e) to the extent permitted by applicable law, each party hereto
irrevocably waives all right of trial by jury in any action, Proceeding or
counterclaim based on, or arising out of, under or in connection with this
Transaction SUBI Servicing Supplement, any other Transaction Document, or any
matter arising hereunder or thereunder.
     Section 9.13 Limitation of Liability of U.S. Bank. Notwithstanding anything
contained herein to the contrary, this instrument has been signed by U.S. Bank
not in its individual capacity but solely in its capacities as Administrative
Trustee and as SUBI Trustee and in no event shall U.S. Bank in its individual
capacity have any liability for the representations, warranties, covenants,
agreements or other obligations of the Origination Trust hereunder, as to all of
which recourse shall be had solely to the assets of the Origination Trust.
     Section 9.14 Information Requests. The parties hereto shall provide any
information reasonably requested by the Servicer, the Issuer, the Transferor or
any of their Affiliates, in order
Transaction SUBI
Servicing Supplement (2009-A)

13



--------------------------------------------------------------------------------



 



to comply with or obtain more favorable treatment under any current or future
law, rule, regulation, accounting rule or principle.
     Section 9.15 Regulation AB. The Servicer shall cooperate fully with the
Transferor and the Issuer to deliver to the Transferor and the Issuer (including
any of its assignees or designees) any and all statements, reports,
certifications, records and any other information necessary in the good faith
determination of the Transferor or the Issuer to permit the Transferor to comply
with the provisions of Regulation AB and its reporting obligations under the
Exchange Act, together with such disclosures relating to the Servicer and the
Units, or the servicing of the Units, reasonably believed by the Transferor to
be necessary in order to effect such compliance.
[SIGNATURES ON THE FOLLOWING PAGE]
Transaction SUBI
Servicing Supplement (2009-A)

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Transaction SUBI
Servicing Supplement to be duly executed by their respective officers duly
authorized as of the day and year first above written.

                  VW CREDIT LEASING, LTD.    
 
           
 
  By:   U.S. Bank National Association, not in its
individual capacity but solely as Administrative
Trustee    
 
           
 
  By:   /s/ Melissa A. Rosal
 
Name: Melissa A. Rosal    
 
      Title: Vice President    

Transaction SUBI
Servicing Supplement (2009-A)

S-1



--------------------------------------------------------------------------------



 



            VW CREDIT, INC., as Servicer
      By:   /s/ Martin Luedtke         Name:   Martin Luedtke        Title:  
Treasurer              By:   /s/ Lawrence S. Tolep         Name:   Lawrence S.
Tolep        Title:   Assistant Treasurer     

Transaction SUBI
Servicing Supplement (2009-A)

S-2



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity but
solely as SUBI Trustee
      By:   /s/ Melissa A. Rosal         Name:   Melissa A. Rosal       
Title:   Vice President     

Transaction SUBI
Servicing Supplement (2009-A)

S-3



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF ANNUAL OFFICER’S CERTIFICATE
(As required to be delivered on or before March 30 of each
calendar year beginning with March 30, 2010, pursuant to
Section 7.11 of the Transaction SUBI Servicing Supplement)
VW Credit, Inc. Annual Compliance Certificate
Pursuant to Section 7.11 of the Transaction SUBI Servicing Supplement
And Item 1123 of Regulation AB
 
VOLKSWAGEN AUTO LEASE TRUST 2009-A
The undersigned, duly authorized officers of VW Credit, Inc. (“VCI”), as
Servicer (the “Servicer”), under the Transaction SUBI Supplement 2009-A to
Servicing Agreement dated as of [              ], 2009 (as amended and
supplemented, or otherwise modified and in effect from time to time, the
“Transaction SUBI Servicing Supplement”), by and among VW Credit Leasing, Ltd.,
VCI, as Servicer, and U.S. Bank National Association, as SUBI Trustee, do hereby
certify that:

  1.   A review of the activities of the Servicer during the period from
[     ], 2009 through December 31, 2009, and of its performance under the
Transaction SUBI Servicing Supplement was conducted under our supervision.    
2.   To the best of our knowledge, based on such review, the Servicer has,
fulfilled all of its obligations under the Transaction SUBI Servicing Supplement
in all material respects throughout such period, [except that for the period
beginning [     ], 2009 through [     ], 2009 [describe each failure, if any, of
the Servicer to fulfill its obligations under the provisions of the Transaction
SUBI Servicing Supplement in any material respect and the nature and status
thereof]].

IN WITNESS WHEREOF, each of the undersigned has duly executed this Certificate
on behalf of the Servicer this ___day of                     , 2009.

         
 
 
 
Name:    
 
  Title:    

Transaction SUBI
Servicing Supplement (2009-A)

A-1



--------------------------------------------------------------------------------



 



         
 
 
 
Name:    
 
  Title:    

Transaction SUBI
Servicing Supplement (2009-A)

A-2



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF ANNUAL ERISA AND TEXAS MARGIN TAX CERTIFICATION
(As required to be delivered on or before April 30 of each
calendar year beginning with April 30, 2010, pursuant to
Section 7.11 of the Transaction SUBI Servicing Supplement)
VW CREDIT, INC.
 
VOLKSWAGEN AUTO LEASE TRUST 2009-A
 
          The undersigned, duly authorized representatives of VW Credit, Inc.
(“VCI”), as Servicer, pursuant to the Transaction SUBI Supplement 2009-A to
Servicing Agreement dated as of [     ], 2009 (as amended and supplemented, or
otherwise modified and in effect from time to time, the “Transaction SUBI
Servicing Supplement”), by and among VW CREDIT LEASING, LTD., VCI, as Servicer,
and U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity but solely as
SUBI Trustee, do hereby certify that:
1. The undersigned are Authorized Officers of VCI.
2. As of the end of VCI’s preceding fiscal year, with respect to the ERISA plans
subject to Title IV of ERISA maintained or sponsored by VCI or any of VCI’s
ERISA Affiliates (i.e., any member of VCI’s “controlled group,” within the
meaning of Section 4001 of ERISA) (collectively, the “Plans”):
(a) [Plan assets exceed the present value of accrued benefits][The present value
of the accrued benefits exceeds plan assets] under each of the Plans as of the
close of the most recent Plan year, as required to be reported in the financial
statements for such Plan filed with the most recent Form 5500 for such Plan (the
“Most Recent Plan Financial Statements”).
[Select from the following statements]
[(b) [Neither VCI nor any of its ERISA Affiliates (i) anticipates that the value
of the assets of any Plan it maintains would not be sufficient to cover any
Funding Target; or (ii) is contemplating benefit improvements with respect to
any Plan then maintained by any such entity or the establishment of any new
Plan, either of which would cause any such entity to maintain a Plan with a
Funding Target in excess of plan assets. The term “Funding Target” has the
meaning set forth in section 430(d) of the Internal Revenue Code.][Describe any
failure of the certifications in clauses (i) and (ii) to be true.]
Transaction SUBI
Servicing Supplement (2009-A)

B-1



--------------------------------------------------------------------------------



 



[(c) If all of the Plans (other than a multiemployer Plan) were terminated
(disregarding any Plans with surpluses), the unfunded liabilities at such date
with respect to such Plans, their participants or beneficiaries, and the PBGC,
would not have exceeded [5%] of the consolidated net worth of Volkswagen AG or
[25%] of the consolidated net worth of Volkswagen of America, Inc. at such
date.]
[(d) If VCI or any of VCI’s ERISA Affiliates withdrew or were to have withdrawn
from all multiemployer Plans at such date, the aggregate withdrawal liability
would not have exceeded 5% of the consolidated net worth of Volkswagen AG or 25%
of the consolidated net worth of Volkswagen of America, Inc. at such date.]
[(e) There are no unpaid minimum required contributions with respect to any Plan
as disclosed on the Most Recent Plan Financial Statements.]
[(f) [Describe any facts that would cause the statements in clauses (b), (c),
(d), or (e) to be incorrect.]
[Select one of the following options]
     [3. As of the end of VCI’s preceding fiscal year, VCI (or its Affiliate)
(a) has filed all required Texas Margin Tax combined group reports, as required
under Section 171.1014 of the Texas Tax Code, by or for the “Combined Group,” as
defined in Section 171.0001 of the Texas Tax Code, (b) the amount of all Texas
Margin Tax shown due on such reports was $[                          ] and
(c) VCI (or its Affiliate) has paid any and all Texas Margin Tax shown due on
such reports.
     [3. As of the end of VCI’s preceding fiscal year, VCI and its Affiliates
were not required to file any Texas Margin Tax combined group reports, as
required under Section 171.1014 of the Texas Tax Code, by or for the “Combined
Group,” as defined in Section 171.0001 of the Texas Tax Code, and no Texas
Margin Tax was due.]
          Capitalized terms used but not defined herein are used as defined in
the Transaction SUBI Servicing Supplement.
Transaction SUBI
Servicing Supplement (2009-A)

B-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has duly executed this
Certificate this ___day of                     .

             
 
  By:        
 
     
 
Name:    
 
      Title:    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

Transaction SUBI
Servicing Supplement (2009-A)

B-3